Citation Nr: 1744299	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  07-10 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to February 18, 2004, for the grant of service connection for lumbosacral strain with degenerative changes of the lumbar spine (lumbosacral strain).

2.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Board remanded the matter for the issuance of a statement of the case and, following the perfection of the appeal, in May 2014 in order to schedule the Veteran for his requested Board hearing.  Thereafter, in September 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal

The Board notes that, throughout the course of the appeal, the Veteran has been represented by Disabled American Veterans (DAV).  However, in September 2017, he submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion.  As the Veteran's current appeal was certified to the Board in May 2015 and such change in representation was submitted more than 90 days thereafter without good cause, the Board finds that, at the current time, DAV retains representation of the Veteran in his appeal.  38 C.F.R. § 20.1304 (a), (b) (2016); see e.g. Perez v. Shinseki, 25 Vet. App. 190 (2011) (the Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).

The Board further observes that, in recent statements to VA, the Veteran frequently references a neck disorder, hearing loss, and tinnitus.  Claims for service connection for these disorders have been previously denied.  As such, if the Veteran wishes to reopen these claims, he is advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).

The issue of entitlement to an initial rating in excess of 20 percent for service-connected lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 21, 1978, VA received the Veteran's original claim for service connection for lumbosacral strain.

2.  In a final rating decision issued in May 1978, the AOJ denied service connection for lumbosacral strain.

3.  On July 27, 1983, VA received the Veteran's request to amend a pending unrelated claim to include a claim for service connection for a back condition, identified as a strain.

4.  In an August 1983 letter, the AOJ advised the Veteran that, to reopen his previously denied claim for service connection for a back disorder, he must submit new and material evidence that had not been previously considered that shows or tends to show that such was incurred in or aggravated by his military service; however, he did not respond to such letter.

5.  On August 11, 2003, VA received the Veteran's informal claim to reopen his previously denied claim of entitlement to service connection for lumbosacral strain.

6.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for lumbosacral strain after his abandonment of his July  27, 1983, claim and prior to the receipt of his informal claim on August 11, 2003.  


CONCLUSION OF LAW

The criteria for an effective date of August 11, 2003, but no earlier, for the grant of service connection for lumbosacral strain have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.158, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran is seeking an effective date prior to February 18, 2004, for the grant of service connection for lumbosacral strain, which was awarded in the September 2008 rating decision on appeal.  Specifically, he asserts that the effective date should be the date of his initial claim for service connection, e.g., February 21, 1978.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  Specifically, under 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Where evidence requested in connection with an original claim or claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  After one year, no further action will be taken until a new claim is received; and the effective date of any subsequent grant will not be earlier than the date of the subsequent claim.  Id; Fleshman v. Brown, 9 Vet. App. 548 (1996) (appellant's failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim under 38 C.F.R. § 3.158(a), a circumstance which cannot give rise to an earlier effective date); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).  Once a claim has been abandoned, even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are 'binding on all who seek to come within their sphere,' regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).      

Prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, was considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for lumbosacral strain, among other disabilities, which was received by VA on February 21, 1978.  The Veteran's claim was denied in a May 1978 rating decision on the basis that there was no medical evidence of record showing a current back disability.  No further communication, including a notice of disagreement, regarding the Veteran's claim for service connection for a back disorder was received within the one year appeal period following the issuance of the rating decision and no other exception to finality is applicable, i.e., no new and material evidence was received within one year of the issuance of the May 1978 rating decision and no relevant service department records have been received since the issuance of such rating decision.  See 38 C.F.R. § 3.156(b), (c).  

In this regard, the Board acknowledges that the May 1978 rating decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates); however, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In the instant case, while the Veteran has generally contended that he should be awarded an earlier effective date, he has not alleged CUE and his contentions do not reflect the type of specificity need to sufficiently raise such a claim.

Accordingly, the May 1978 rating decision is final.  See 38 U.S.C.A. § 4005 (West 1976) [38 U.S.C.A. § 7105 (West 2014)]; 38. C.F.R. §§ 3.104, 19.118, 19.153 (1977) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

Thereafter, on July 27, 1983, VA received the Veteran's request to amend a pending unrelated claim to include a claim for service connection for a back condition, identified as a strain.  In an August 1983 letter, the AOJ advised the Veteran that, to reopen his previously denied claim for service connection for a back disorder, he must submit new and material evidence that had not been previously considered that shows or tends to show that such was incurred in or aggravated by his military service; however, he did not respond to such letter.  Consequently, the Board finds that he abandoned his July 1983 claim.  
  
Thereafter, on August 11, 2003, VA received a statement from the Veteran in which he requested a re-evaluation of "traumatic arthritis[.]"  In November 2003, in response thereto, the AOJ advised the Veteran that he was not service-connected for arthritis, and asked that he specify the joint affected by arthritis and how said condition was related to his military service.  Such letter further informed the Veteran that he may take up to a year from the date of the letter to send the requested information and/or evidence; however, if such was received more than a year later, VA would not be able to pay or furnish any benefits based on such application.  Then, on February 9, 2004, VA received a statement from the Veteran that was dated January 15, 2004, in which he discussed his claim for service connection for a back disorder.  In the September 2008 rating decision, based on an opinion from a June 2008 examiner who opined that his back disorder was permanently aggravated by his service-connected disabilities, the RO reopened the Veteran's claim and awarded service connection for lumbosacral strain, effective February 18, 2004, the date a VA employee made a handwritten notation on the Veteran's January 15, 2004, letter, which, as noted above, was date stamped as having been received by VA on February 9, 2004.
 
Here, the Board notes that the Veteran's August 11, 2003, submission can be construed as an informal claim for service connection for a back disorder, especially in light of the letter he sent in response to the AOJ's request for clarification of the August 2003 letter.  See 38 C.F.R. § 3.155(a).  However, the Board finds that there is no document of record that can be construed as a formal or informal claim for service connection for a back disorder that was received after the Veteran's abandonment of his July  27, 1983, claim and prior to the receipt of his informal claim on August 11, 2003.  

Based on the analysis above and after reviewing the totality of the evidence, the Board finds that an effective date of August 11, 2003, but no earlier, for the grant of service connection for lumbosacral strain is warranted.  In this regard, the Veteran's informal claim was received on that date as demonstrated by the November 2003 AOJ letter and the letter received in response thereto in February 2004.  However, an earlier effective date is not warranted as the effective date assigned herein is the date of receipt of the Veteran's informal claim to reopen after the abandonment of the July 1983 claim.  See 38 C.F.R. §§ 3.158(a), 3.400(r).  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to August 11, 2003, for the grant of service connection for lumbosacral strain.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to August 11, 2003, for the award of service connection, and, as such, the benefit-of-the-doubt doctrine does not apply except has been applied herein in granting an effective date of August 11, 2003.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date of August 11, 2003, but no earlier, for the grant of service connection for lumbosacral strain is warranted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Board finds that the Veteran's claim for an a higher initial rating for his lumbosacral strain must be remanded in order to afford him a VA examination in order to assess the current nature and severity of his lumbosacral strain and any neurological manifestations.  In this regard, at the September 2015 Board hearing, the Veteran reported having severe neurological manifestations of his lumbosacral strain including urinary incontinence, bowel incontinence, and erectile dysfunction.  He also reported having been prescribed bedrest by a physician.  While the Veteran was most recently afforded a VA examination to determine the severity of his back disability in November 2015, the examination did not include a contemporaneous peripheral nerves examination.  Additionally, while the 2015 examiner did not find evidence of physician-prescribed bedrest, the records from the Veteran's private physician who allegedly prescribed bedrest have not been associated with the record.  In light of the allegations of severe neurological symptoms and physician prescribed bedrest, the Board finds that remand is required in order to afford the Veteran a new examination that includes consideration of any neurological manifestations of his lumbar disability and, if possible, complete records from the Veteran's private physician. 

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the appeal period, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, such testing should be accomplished in connection with the examination conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examination conducted during the appeal period.  Furthermore, in conducting such examination, the examiner should fully evaluate any flare-ups associated with the Veteran's back disability.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Finally, remand is required for procurement of outstanding records.  In this regard, the Veteran submitted a release to VA in September 2014 to procure records from his private physician, Dr. D.E.  During the September 2015 hearing, he reported that he was going to attempt to obtain such records and requested that the record be held open for same; however, the records have not been submitted and allegedly contain information related to physician prescribed bedrest.  On remand, the Veteran should be provided with an opportunity to identify and provide a release for Dr. D.E. and any other private treatment providers who have treated him for his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from Dr. D.E. and/or any previously unidentified private medical providers who have provided treatment for his low back disability.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain and associate with the record any relevant VA treatment records dated since January 2016.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his back disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  The examiner should record the range of motion of the back observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's back disability conducted in June 2008, July 2010, and November 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should clearly determine whether the Veteran's back disability results in any associated neurological impairment, to specifically include radiculopathy of either lower extremity, bladder incontinence, bowel incontinence, and/or erectile dysfunction, and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve.  If there is complete paralysis of a nerve affected by the Veteran's back disability, the examiner must so state.  In this regard, the examiner should specifically consider and discuss the Veteran's September 2015 hearing testimony that he experiences bowel and bladder incontinence as well as erectile dysfunction that he attributes to his lumbosacral strain.

The examiner should determine whether the Veteran has any physician-prescribed periods of bed rest due to his back disability and, if so, the duration of bed rest during each 12 month period extending from August 2003 to the present.  

The examiner also should comment upon the functional impairment resulting from the Veteran's back disability.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


